Exhibit 10.1

BLYTH, INC. 2003 LONG-TERM INCENTIVE PLAN


SECTION 1.    PURPOSE.  THE PURPOSES OF THE BLYTH, INC. 2003 LONG-TERM INCENTIVE
PLAN (THE “PLAN”) ARE TO ENCOURAGE DIRECTORS AND SELECTED EMPLOYEES OF BLYTH,
INC., A DELAWARE CORPORATION (THE “COMPANY”), AND ITS AFFILIATES TO ACQUIRE A
PROPRIETARY AND VESTED INTEREST IN THE GROWTH AND PERFORMANCE OF THE COMPANY, TO
GENERATE AN INCREASED INCENTIVE TO CONTRIBUTE TO THE COMPANY’S FUTURE SUCCESS
AND PROSPERITY, THUS ENHANCING THE VALUE OF THE COMPANY FOR THE BENEFIT OF
STOCKHOLDERS, AND TO ENHANCE THE ABILITY OF THE COMPANY AND ITS AFFILIATES TO
ATTRACT AND RETAIN INDIVIDUALS OF EXCEPTIONAL TALENT UPON WHOM, IN LARGE
MEASURE, THE SUSTAINED PROGRESS, GROWTH AND PROFITABILITY OF THE COMPANY
DEPENDS.


SECTION 2.    DEFINITIONS.  AS USED IN THE PLAN, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS SET FORTH BELOW:


(A)   “AFFILIATE” SHALL MEAN (I) ANY PERSON THAT DIRECTLY, OR THROUGH ONE OR
MORE INTERMEDIARIES, CONTROLS, OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE COMPANY OR (II) ANY ENTITY IN WHICH THE COMPANY HAS A SIGNIFICANT
EQUITY INTEREST, AS DETERMINED BY THE COMMITTEE.


(B)   “AWARD” SHALL MEAN ANY OPTION, STOCK APPRECIATION RIGHT, RESTRICTED STOCK
AWARD, PERFORMANCE SHARE, PERFORMANCE UNIT, DIVIDEND EQUIVALENT, OTHER STOCK
UNIT AWARD OR ANY OTHER RIGHT, INTEREST OR OPTION RELATING TO SHARES OR OTHER
PROPERTY GRANTED PURSUANT TO THE PROVISIONS OF THE PLAN.


(C)   “AWARD AGREEMENT” SHALL MEAN ANY WRITTEN AGREEMENT, CONTRACT OR OTHER
INSTRUMENT OR DOCUMENT EVIDENCING ANY AWARD GRANTED BY THE COMMITTEE HEREUNDER,
WHICH MAY, BUT NEED NOT, BE EXECUTED OR ACKNOWLEDGED BY BOTH THE COMPANY AND THE
PARTICIPANT.


(D)   “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


(E)   “CAUSE” SHALL MEAN, UNLESS OTHERWISE PROVIDED BY THE COMMITTEE, (1)
“CAUSE” AS DEFINED IN ANY INDIVIDUAL AGREEMENT TO WHICH THE PARTICIPANT IS A
PARTY, OR (2) IF THERE IS NO SUCH INDIVIDUAL AGREEMENT OR, IF IT DOES NOT DEFINE
CAUSE, ANY OF THE FOLLOWING ON THE PART OF THE PARTICIPANT: AN INTENTIONAL
FAILURE TO PERFORM ASSIGNED DUTIES; WILLFUL MISCONDUCT IN THE COURSE OF THE
PARTICIPANT’S EMPLOYMENT; BREACH OF A FIDUCIARY DUTY INVOLVING PERSONAL PROFIT;
OR ACTS OR OMISSIONS OF PERSONAL DISHONESTY, ANY OF WHICH RESULTS IN MATERIAL
LOSS TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES. THE COMMITTEE
SHALL, UNLESS OTHERWISE PROVIDED IN AN INDIVIDUAL AGREEMENT WITH THE
PARTICIPANT, HAVE THE SOLE DISCRETION TO DETERMINE WHETHER “CAUSE” EXISTS, AND
ITS DETERMINATION SHALL BE FINAL.


(F)   “CHANGE IN CONTROL” SHALL MEAN (I) IN THE CASE OF AN EMPLOYEE, (A) A
REORGANIZATION, MERGER OR CONSOLIDATION (A “CORPORATE TRANSACTION”) IN WHICH THE
COMPANY IS NOT THE SURVIVING CORPORATION; (B) A SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS) OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO ANOTHER PERSON OR ENTITY (AN
“ASSET SALE”); OR (C) APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY, OR (II) IN THE CASE OF A DIRECTOR,
(A) ANY


 

--------------------------------------------------------------------------------



 


CORPORATE TRANSACTION IN WHICH THE COMPANY IS NOT THE CONTINUING OR SURVIVING
CORPORATION OR PURSUANT TO WHICH SHARES ARE CONVERTED INTO CASH, SECURITIES OR
OTHER PROPERTY, OTHER THAN A MERGER OF THE COMPANY IN WHICH THE HOLDERS OF THE
SHARES IMMEDIATELY PRIOR TO THE MERGER HAVE THE SAME PROPORTIONATE OWNERSHIP OF
COMMON STOCK OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER, (B) ANY
ASSET SALE; (C) APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY, (D) ANY PERSON (AS SUCH TERM IS USED
IN SECTIONS 13(D) AND 14(D)(2) OF THE EXCHANGE ACT, BUT EXCLUDING ROBERT B.
GOERGEN AND/OR ANY PERSON CONTROLLED BY ROBERT B GOERGEN AND/OR HIS AFFILIATES,
HEIRS, ESTATE, LEGAL REPRESENTATIVE AND/OR BENEFICIARIES), SHALL BECOME THE
BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT) OF
30% OR MORE OF THE OUTSTANDING SHARES; OR (E) DURING ANY PERIOD OF TWO
CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE
THE ENTIRE BOARD SHALL CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF
UNLESS THE ELECTION, OR THE NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS, OF EACH NEW DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS
OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF THE
PERIOD; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY DIRECTOR, A CHANGE IN CONTROL
SHALL NOT BE DEEMED TO HAVE OCCURRED UNLESS, WITHIN ONE YEAR AFTER THE
OCCURRENCE OF AN EVENT DESCRIBED IN SECTION 2(F)(II), SUCH DIRECTOR SHALL HAVE
CEASED FOR ANY REASON TO BE A MEMBER OF THE BOARD.


(G)   “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME
TO TIME, AND ANY SUCCESSOR THERETO.


(H)   “COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD, OR ANY
SUCCESSOR TO SUCH COMMITTEE, COMPOSED OF NO FEWER THAN TWO DIRECTORS, EACH OF
WHOM IS A NON-EMPLOYEE DIRECTOR AND AN “OUTSIDE DIRECTOR” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE, OR ANY SUCCESSOR PROVISION THERETO.


(I)   “COMPANY” SHALL MEAN BLYTH, INC., A DELAWARE CORPORATION.


(J)   “CORPORATE TRANSACTION” SHALL HAVE THE MEANING ASCRIBED THERETO IN SECTION
2(F)(I)(A).


(K)   “COVERED EMPLOYEE” SHALL MEAN A “COVERED EMPLOYEE” WITHIN THE MEANING OF
SECTION 162(M)(3) OF THE CODE, OR ANY SUCCESSOR PROVISION THERETO.


(L)   “DIRECTOR” SHALL MEAN A DIRECTOR OF THE COMPANY WHO HAS NOT BEEN, DURING
THE IMMEDIATELY PRECEDING 12-MONTH PERIOD, AN OFFICER OR EMPLOYEE OF THE COMPANY
OR ANY SUBSIDIARY.


(M)   “EMPLOYEE” SHALL MEAN ANY EMPLOYEE OF THE COMPANY OR ANY AFFILIATE. 
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, FOR
PURPOSES OF THE PLAN, (1) AN EMPLOYEE SHALL BE CONSIDERED TO HAVE TERMINATED
EMPLOYMENT OR SERVICES AND TO HAVE CEASED TO BE AN EMPLOYEE IF HIS OR HER
EMPLOYER CEASES TO BE AN AFFILIATE, EVEN IF HE OR SHE CONTINUES TO BE EMPLOYED
BY SUCH EMPLOYER AND (2) TEMPORARY ABSENCES FROM EMPLOYMENT BECAUSE OF ILLNESS,
VACATION OR AN APPROVED LEAVES OF ABSENCE AND TRANSFERS AMONG THE COMPANY AND
ITS SUBSIDIARIES AND AFFILIATES SHALL NOT BE CONSIDERED TERMINATIONS OF
EMPLOYMENT OR SERVICES.


(N)   “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


2

--------------------------------------------------------------------------------



 


(O)   “FAIR MARKET VALUE” SHALL MEAN, WITH RESPECT TO ANY PROPERTY, THE MARKET
VALUE OF SUCH PROPERTY DETERMINED BY SUCH METHODS OR PROCEDURES AS SHALL BE
ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE.  UNLESS OTHERWISE DETERMINED BY
THE COMMITTEE, THE FAIR MARKET VALUE OF SHARES AS OF ANY DATE SHALL BE THE
AVERAGE OF THE HIGH AND LOW TRADING PRICES FOR THE SHARES AS REPORTED ON THE NEW
YORK STOCK EXCHANGE (OR ON ANY NATIONAL SECURITIES EXCHANGE ON THE SHARES ARE
THEN LISTED) FOR THAT DATE OR, IF NO SUCH PRICES ARE REPORTED FOR THAT DATE, THE
AVERAGE OF THE HIGH AND LOW TRADING PRICES ON THE NEXT PRECEDING DATE FOR WHICH
SUCH PRICES WERE REPORTED.


(P)   “FAMILY MEMBER” SHALL MEAN ANY CHILD, STEPCHILD, GRANDCHILD, PARENT,
STEPPARENT, GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW,
MOTHER-IN-LAW, FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW OR
SISTER-IN-LAW, INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE
PARTICIPANT’S HOUSEHOLD (OTHER THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH
THESE PERSONS HAVE MORE THAN FIFTY PERCENT OF THE BENEFICIAL INTEREST, A
FOUNDATION IN WHICH THESE PERSONS (OR THE PARTICIPANT) CONTROL THE MANAGEMENT OF
ASSETS, AND ANY OTHER ENTITY IN WHICH THESE PERSONS (OR THE PARTICIPANT) OWN
MORE THAN FIFTY PERCENT OF THE VOTING INTERESTS.


(Q)   “INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION GRANTED UNDER SECTION 6 THAT
IS INTENDED TO MEET THE REQUIREMENTS OF SECTION 422 OF THE CODE OR ANY SUCCESSOR
PROVISION THERETO.


(R)   “INDIVIDUAL AGREEMENT” SHALL MEAN A WRITTEN EMPLOYMENT OR CONSULTING
AGREEMENT BETWEEN THE PARTICIPANT AND THE COMPANY OR AN AFFILIATE.


(S)   “NON-EMPLOYEE DIRECTOR” SHALL HAVE THE MEANING SET FORTH IN RULE
16B-3(B)(3) PROMULGATED UNDER THE EXCHANGE ACT, OR ANY SUCCESSOR DEFINITION
ADOPTED BY THE SECURITIES AND EXCHANGE COMMISSION.


(T)   “NONSTATUTORY STOCK OPTION” SHALL MEAN AN OPTION GRANTED UNDER SECTION 6
THAT IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION.


(U)   “OPTION” SHALL MEAN ANY RIGHT GRANTED TO A PARTICIPANT UNDER THE PLAN
ALLOWING SUCH PARTICIPANT TO PURCHASE SHARES AT SUCH PRICE OR PRICES AND DURING
SUCH PERIOD OR PERIODS AS THE COMMITTEE SHALL DETERMINE.


(V)   “OTHER STOCK UNIT AWARD” SHALL MEAN ANY RIGHT GRANTED TO A PARTICIPANT BY
THE COMMITTEE PURSUANT TO SECTION 10.


(W)   “PARTICIPANT” SHALL MEAN A DIRECTOR OR AN EMPLOYEE WHO IS SELECTED BY THE
COMMITTEE TO RECEIVE AN AWARD UNDER THE PLAN.


(X)   “PERFORMANCE AWARD” SHALL MEAN ANY AWARD OF PERFORMANCE SHARES OR
PERFORMANCE UNITS PURSUANT TO SECTION 9.


(Y)   “PERFORMANCE PERIOD” SHALL MEAN THAT PERIOD ESTABLISHED BY THE COMMITTEE
AT THE TIME ANY PERFORMANCE AWARD IS GRANTED OR AT ANY TIME THEREAFTER DURING
WHICH ANY PERFORMANCE GOALS SPECIFIED BY THE COMMITTEE WITH RESPECT TO SUCH
AWARD ARE TO BE MEASURED.


(Z)   “PERFORMANCE SHARE” SHALL MEAN ANY GRANT PURSUANT TO SECTION 9 OF A UNIT
VALUED BY REFERENCE TO A DESIGNATED NUMBER OF SHARES, WHICH VALUE MAY BE PAID TO
THE PARTICIPANT BY


 


3

--------------------------------------------------------------------------------



 


DELIVERY OF SUCH PROPERTY AS THE COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT
LIMITATION, CASH, SHARES, OTHER PROPERTY, OR ANY COMBINATION THEREOF, UPON
ACHIEVEMENT OF SUCH PERFORMANCE GOALS DURING THE PERFORMANCE PERIOD AS THE
COMMITTEE SHALL ESTABLISH AT THE TIME OF SUCH GRANT OR THEREAFTER.


(AA)   “PERFORMANCE UNIT” SHALL MEAN ANY GRANT PURSUANT TO SECTION 9 OF A UNIT
VALUED BY REFERENCE TO A DESIGNATED AMOUNT OF PROPERTY OTHER THAN SHARES, WHICH
VALUE MAY BE PAID TO THE PARTICIPANT BY DELIVERY OF SUCH PROPERTY AS THE
COMMITTEE SHALL DETERMINE, INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER
PROPERTY, OR ANY COMBINATION THEREOF, UPON ACHIEVEMENT OF SUCH PERFORMANCE GOALS
DURING THE PERFORMANCE PERIOD AS THE COMMITTEE SHALL ESTABLISH AT THE TIME OF
SUCH GRANT OR THEREAFTER.


(BB)   “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION, PARTNERSHIP,
ASSOCIATION, LIMITED LIABILITY COMPANY, JOINT-STOCK COMPANY, TRUST,
UNINCORPORATED ORGANIZATION OR GOVERNMENT OR POLITICAL SUBDIVISION THEREOF.


(CC)   “QUALIFIED PERFORMANCE-BASED AWARD” SHALL HAVE THE MEANING SET FORTH IN


SECTION 13.


(DD)   “RESTRICTED STOCK” SHALL MEAN ANY SHARE ISSUED WITH THE RESTRICTION THAT
THE HOLDER MAY NOT SELL, TRANSFER, PLEDGE OR ASSIGN SUCH SHARE AND WITH SUCH
OTHER RESTRICTIONS AS THE COMMITTEE, IN ITS SOLE DISCRETION, MAY IMPOSE
(INCLUDING, WITHOUT LIMITATION, ANY RESTRICTION ON THE RIGHT TO VOTE SUCH SHARE,
AND THE RIGHT TO RECEIVE ANY CASH DIVIDENDS), WHICH RESTRICTIONS MAY LAPSE
SEPARATELY OR IN COMBINATION AT SUCH TIME OR TIMES, IN INSTALLMENTS OR
OTHERWISE, AS THE COMMITTEE MAY DEEM APPROPRIATE.


(EE)   “RESTRICTED STOCK AWARD” SHALL MEAN AN AWARD OF RESTRICTED STOCK UNDER


SECTION 8.


(FF)   “SECTION 162(M) EXEMPTION” SHALL HAVE THE MEANING SET FORTH IN SECTION
13.


(GG)   “SHARES” SHALL MEAN THE SHARES OF COMMON STOCK OF THE COMPANY, PAR VALUE
$0.02 PER SHARE.


(HH)   “STOCK APPRECIATION RIGHT” SHALL MEAN ANY RIGHT GRANTED TO A PARTICIPANT
PURSUANT TO SECTION 7 TO RECEIVE, UPON EXERCISE BY THE PARTICIPANT, THE EXCESS
OF (I) THE FAIR MARKET VALUE OF ONE SHARE ON THE DATE OF EXERCISE OR, IF THE
COMMITTEE SHALL SO DETERMINE IN THE CASE OF ANY SUCH RIGHT OTHER THAN ONE
RELATED TO ANY INCENTIVE STOCK OPTION, AT ANY TIME DURING A SPECIFIED PERIOD
BEFORE THE DATE OF EXERCISE OVER (II) THE GRANT PRICE OF THE RIGHT ON THE DATE
OF GRANT, OR IF GRANTED IN CONNECTION WITH AN OUTSTANDING OPTION ON THE DATE OF
GRANT OF THE RELATED OPTION, AS SPECIFIED BY THE COMMITTEE IN ITS SOLE
DISCRETION, WHICH, EXCEPT IN THE CASE OF SUBSTITUTE AWARDS OR IN CONNECTION WITH
AN ADJUSTMENT PROVIDED IN SECTION 4(C), SHALL NOT BE LESS THAN THE FAIR MARKET
VALUE OF ONE SHARE ON SUCH DATE OF GRANT OF THE RIGHT OR THE RELATED OPTION, AS
THE CASE MAY BE.  ANY PAYMENT BY THE COMPANY IN RESPECT OF SUCH RIGHT MAY BE
MADE IN CASH, SHARES, OTHER PROPERTY, OR ANY COMBINATION THEREOF, AS THE
COMMITTEE, IN ITS SOLE DISCRETION, SHALL DETERMINE.


4

--------------------------------------------------------------------------------



 


(II)   “SUBSIDIARY” SHALL MEAN ANY CORPORATION (OTHER THAN THE COMPANY) IN AN
UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE COMPANY IF, AT THE TIME OF THE
GRANTING OF THE AWARD, EACH OF THE CORPORATIONS OTHER THAN THE LAST CORPORATION
IN THE UNBROKEN CHAIN OWNS STOCK POSSESSING 50% OR MORE OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE OTHER CORPORATIONS IN THE
CHAIN.


(JJ)   “SUBSTITUTE AWARDS” SHALL MEAN AWARDS GRANTED OR SHARES ISSUED BY THE
COMPANY IN ASSUMPTION OF, OR IN SUBSTITUTION OR EXCHANGE FOR, AWARDS PREVIOUSLY
GRANTED, OR THE RIGHT OR OBLIGATION TO MAKE FUTURE AWARDS, BY A COMPANY ACQUIRED
BY THE COMPANY OR WITH WHICH THE COMPANY COMBINES.


SECTION 3.    ADMINISTRATION.


(A)   THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE.  THE COMMITTEE SHALL HAVE
FULL POWER AND AUTHORITY, SUBJECT TO SUCH ORDERS OR RESOLUTIONS NOT INCONSISTENT
WITH THE PROVISIONS OF THE PLAN AS MAY FROM TIME TO TIME BE ADOPTED BY THE
BOARD, TO:


(1)           SELECT THE EMPLOYEES OF THE COMPANY AND ITS AFFILIATES OF THE
COMPANY TO WHOM AWARDS MAY FROM TIME TO TIME BE GRANTED HEREUNDER;


(2)           DETERMINE THE TYPE OR TYPES OF AWARD TO BE GRANTED TO EACH
EMPLOYEE HEREUNDER;


(3)           DETERMINE THE NUMBER OF SHARES TO BE COVERED BY EACH AWARD GRANTED
TO AN EMPLOYEE HEREUNDER;


(4)           DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD GRANTED TO AN
EMPLOYEE HEREUNDER (INCLUDING, BUT NOT LIMITED TO, THE OPTION PRICE, ANY VESTING
CONDITION, RESTRICTION OR LIMITATION (WHICH MAY BE RELATED TO THE PERFORMANCE OF
THE PARTICIPANT, THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE) AND ANY VESTING
ACCELERATION OR FORFEITURE WAIVER REGARDING ANY AWARD AND THE SHARES RELATING
THERETO, BASED ON SUCH FACTORS AS THE COMMITTEE SHALL DETERMINE;


(5)           DETERMINE WHETHER, TO WHAT EXTENT AND UNDER WHAT CIRCUMSTANCES
AWARDS MAY BE SETTLED IN CASH, SHARES OR OTHER PROPERTY OR CANCELED OR
SUSPENDED;


(6)           TO MODIFY, AMEND OR ADJUST THE TERMS AND CONDITIONS OF ANY AWARD,
AT ANY TIME OR FROM TIME TO TIME, INCLUDING BUT NOT LIMITED TO PERFORMANCE
GOALS;


(7)           DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES
CASH, SHARES, OTHER PROPERTY AND OTHER AMOUNTS PAYABLE WITH RESPECT TO AN AWARD
MADE UNDER THE PLAN SHALL BE DEFERRED EITHER AUTOMATICALLY OR AT THE ELECTION OF
THE PARTICIPANT;


(8)           INTERPRET AND ADMINISTER THE PLAN AND ANY INSTRUMENT OR AGREEMENT
ENTERED INTO UNDER THE PLAN;


(9)           ESTABLISH SUCH RULES AND REGULATIONS AND APPOINT SUCH AGENTS AS IT
SHALL DEEM APPROPRIATE FOR THE PROPER ADMINISTRATION OF THE PLAN; AND


5

--------------------------------------------------------------------------------



 


(10)         MAKE ANY OTHER DETERMINATION AND TAKE ANY OTHER ACTION THAT THE
COMMITTEE DEEMS NECESSARY OR DESIRABLE FOR ADMINISTRATION OF THE PLAN.


(B)   DECISIONS OF THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING ON ALL
PERSONS, INCLUDING THE COMPANY, ANY PARTICIPANT, ANY STOCKHOLDER AND ANY
EMPLOYEE OF THE COMPANY OR ANY AFFILIATE.  A MAJORITY OF THE MEMBERS OF THE
COMMITTEE MAY DETERMINE ITS ACTIONS AND FIX THE TIME AND PLACE OF ITS MEETINGS.


(C)   ANY AUTHORITY GRANTED TO THE COMMITTEE MAY ALSO BE EXERCISED BY THE FULL
BOARD, EXCEPT TO THE EXTENT THAT THE GRANT OR EXERCISE OF SUCH AUTHORITY WOULD
CAUSE ANY AWARD OR TRANSACTION TO BECOME SUBJECT TO (OR LOSE AN EXEMPTION UNDER)
SECTION 16(B) OF THE EXCHANGE ACT OR CAUSE AN AWARD DESIGNATED AS A QUALIFIED
PERFORMANCE-BASED AWARD TO NOT QUALIFY FOR, OR CEASE TO QUALIFY FOR, THE SECTION
162(M) EXEMPTION.  TO THE EXTENT THAT ANY PERMITTED ACTION TAKEN BY THE BOARD
CONFLICTS WITH ANY ACTION TAKEN BY THE COMMITTEE, THE BOARD ACTION SHALL
CONTROL.


(D)   THE COMMITTEE MAY DELEGATE TO A COMMITTEE OF ONE OR MORE DIRECTORS OF THE
COMPANY OR, TO THE EXTENT PERMITTED BY DELAWARE LAW, TO ONE OR MORE OFFICERS OR
A COMMITTEE OF OFFICERS THE RIGHT TO GRANT AWARDS TO EMPLOYEES WHO ARE NOT
OFFICERS OR DIRECTORS OF THE COMPANY.


(E)   NOTWITHSTANDING THE FOREGOING OR ANYTHING ELSE TO THE CONTRARY IN THE
PLAN, ANY ACTION OR DETERMINATION BY THE COMMITTEE SPECIFICALLY AFFECTING OR
RELATING TO AN AWARD TO A  DIRECTOR SHALL BE APPROVED AND RATIFIED BY THE FULL
BOARD.


SECTION 4.    SHARES SUBJECT TO THE PLAN.


(A)   SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4(D), A TOTAL OF 2,300,000
SHARES SHALL BE AUTHORIZED FOR ISSUANCE UNDER THE PLAN; PROVIDED THAT IF ANY
SHARES SUBJECT TO AN AWARD OR TO AN AWARD UNDER THE COMPANY’S AMENDED AND
RESTATED 1994 EMPLOYEE STOCK OPTION PLAN OR THE AMENDED AND RESTATED 1994 STOCK
OPTION PLAN FOR NON-EMPLOYEE DIRECTORS (THE “PRIOR PLAN”) ARE FORFEITED OR IF
ANY AWARD OR AWARD UNDER THE PRIOR PLAN BASED ON SHARES IS SETTLED FOR CASH, OR
EXPIRES OR OTHERWISE IS TERMINATED WITHOUT ISSUANCE OF SUCH SHARES, THE SHARES
SUBJECT TO SUCH AWARD SHALL, TO THE EXTENT OF SUCH CASH SETTLEMENT, FORFEITURE
OR TERMINATION, AGAIN BE AVAILABLE FOR AWARDS UNDER THE PLAN.  IN THE EVENT THAT
ANY OPTION OR OTHER AWARD GRANTED HEREUNDER IS EXERCISED THROUGH THE TENDERING
OF SHARES (EITHER ACTUALLY OR BY ATTESTATION) OR IN THE EVENT THAT WITHHOLDING
TAX LIABILITIES ARISING FROM SUCH OPTION OR OTHER AWARD ARE SATISFIED BY THE
TENDERING OF SHARES OR BY THE WITHHOLDING OF SHARES BY THE COMPANY, ONLY THE
NUMBER OF SHARES ISSUED NET OF THE SHARES TENDERED OR WITHHELD SHALL BE COUNTED
FOR PURPOSES OF DETERMINING THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE
UNDER THE PLAN.  IN THE EVENT THAT ANY OPTION OR AWARD GRANTED UNDER THE PRIOR
PLAN IS EXERCISED THROUGH THE TENDERING OF SHARES OR IN THE EVENT THAT
WITHHOLDING TAX LIABILITIES ARISING FROM SUCH OPTIONS OR AWARDS ARE SATISFIED BY
THE TENDERING OF SHARES OR THE WITHHOLDING OF SHARES BY THE COMPANY, THE SHARES
SO TENDERED OR WITHHELD SHALL AGAIN BE AVAILABLE FOR AWARDS UNDER THE PLAN. 
SHARES REACQUIRED BY THE COMPANY ON THE OPEN MARKET USING THE CASH PROCEEDS
RECEIVED BY THE COMPANY FROM THE EXERCISE OF OPTIONS GRANTED UNDER THE PLAN OR
OPTIONS GRANTED UNDER THE PRIOR PLAN THAT ARE EXERCISED AFTER THE EFFECTIVE DATE
OF THE PLAN SHALL BE AVAILABLE FOR AWARDS UNDER THE PLAN.  IN ADDITION,
SUBSTITUTE AWARDS SHALL NOT


6

--------------------------------------------------------------------------------



 


REDUCE THE SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN OR AUTHORIZED FOR GRANT
TO A PARTICIPANT IN ANY CALENDAR YEAR.


(B)   ANY SHARES ISSUED HEREUNDER MAY CONSIST, IN WHOLE OR IN PART, OF
AUTHORIZED AND UNISSUED SHARES, TREASURY SHARES OR SHARES PURCHASED IN THE OPEN
MARKET OR OTHERWISE.


(C)   SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 4(D), (1) THE NUMBER OF
SHARES THAT MAY BE ISSUED PURSUANT TO OPTIONS INTENDED TO QUALIFY AS INCENTIVE
STOCK OPTIONS SHALL BE 2,300,000 AND (2) THE MAXIMUM NUMBER OF SHARES THAT MAY
BE ISSUED UNDER THE PLAN PURSUANT TO AWARDS OTHER THAN OPTIONS AND STOCK
APPRECIATION RIGHTS SHALL BE 575,000.


(D)   IN THE EVENT OF ANY CHANGE IN CORPORATE CAPITALIZATION, SUCH AS A STOCK
DIVIDEND, STOCK SPLIT OR REVERSE STOCK SPLIT, OR AN EXTRAORDINARY CORPORATE
TRANSACTION, SUCH AS ANY MERGER, REORGANIZATION, CONSOLIDATION,
RECAPITALIZATION, SPIN-OFF, SEPARATION OR OTHER DISTRIBUTION OF STOCK OR
PROPERTY OF THE COMPANY, ANY REORGANIZATION (WHETHER OR NOT SUCH REORGANIZATION
COMES WITHIN THE DEFINITION OF SUCH TERM IN SECTION 368 OF THE CODE), OR ANY
PARTIAL OR COMPLETE LIQUIDATION OF THE COMPANY, THE COMMITTEE MAY MAKE SUCH
SUBSTITUTION OR ADJUSTMENTS TO REFLECT SUCH CHANGE OR TRANSACTION IN (I) THE
AGGREGATE NUMBER AND KIND OF SHARES RESERVED FOR ISSUANCE AWARDS UNDER THE PLAN
(INCLUDING SPECIFIC LIMITS APPLICABLE TO INCENTIVE STOCK OPTIONS, RESTRICTED
STOCK AWARDS, PERFORMANCE AWARDS, OTHER STOCK UNIT AWARDS AND OTHER TYPES OF
AWARDS), (II) THE LIMITATION UPON OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED
STOCK AWARDS, PERFORMANCE AWARDS AND PERFORMANCE UNITS TO BE GRANTED TO ANY
PARTICIPANT IN ANY SPECIFIC PERIOD, TO THE EXTENT SUCH ADJUSTMENT DOES NOT CAUSE
ANY QUALIFIED PERFORMANCE-BASED AWARD TO FAIL TO QUALIFY FOR THE SECTION 162(M)
EXEMPTION, (III) THE NUMBER, KIND AND GRANT PRICE OF SHARES SUBJECT TO
OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS, (IV) THE NUMBER AND KIND OF
SHARES SUBJECT TO OTHER OUTSTANDING AWARDS GRANTED UNDER THE PLAN, AND/OR SUCH
OTHER EQUITABLE MANNER, IN EACH CASE, AS IT MAY DETERMINE TO BE APPROPRIATE IN
ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES SUBJECT TO ANY
AWARD SHALL ALWAYS BE A WHOLE NUMBER.


SECTION 5.    ELIGIBILITY.  ANY EMPLOYEE OR  DIRECTOR SHALL BE ELIGIBLE TO BE
SELECTED AS A PARTICIPANT; PROVIDED, HOWEVER, THAT PURSUANT TO SECTION 422 OF
THE CODE, INCENTIVE STOCK OPTIONS SHALL ONLY BE AWARDED TO EMPLOYEES OF THE
COMPANY AND ITS SUBSIDIARIES OR “PARENT CORPORATION” (WITHIN THE MEANING OF
SECTION 424(F) OF THE CODE).


SECTION 6.    STOCK OPTIONS.  OPTIONS MAY BE GRANTED HEREUNDER TO PARTICIPANTS
EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE PLAN.  ANY OPTION
GRANTED UNDER THE PLAN SHALL BE EVIDENCED BY AN AWARD AGREEMENT IN SUCH FORM AS
THE COMMITTEE MAY FROM TIME TO TIME APPROVE.  ANY SUCH OPTION SHALL BE SUBJECT
TO THE FOLLOWING TERMS AND CONDITIONS AND TO SUCH ADDITIONAL TERMS AND
CONDITIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS THE COMMITTEE
SHALL DEEM DESIRABLE:


(A)   OPTION PRICE.


(1)           THE PURCHASE PRICE PER SHARE PURCHASABLE UNDER AN OPTION SHALL BE
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION ON OR BEFORE THE DATE OF
GRANT; PROVIDED, HOWEVER, THAT EXCEPT IN THE CASE OF SUBSTITUTE AWARDS OR IN
CONNECTION WITH AN


 


7

--------------------------------------------------------------------------------



 


ADJUSTMENT PROVIDED FOR IN SECTION 4(D), SUCH PURCHASE PRICE OF AN OPTION SHALL
NOT BE LESS THAN THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


(2)           EXCEPT FOR ADJUSTMENTS PURSUANT TO SECTION 4(D) (RELATING TO THE
ADJUSTMENT OF SHARES), THE PURCHASE PRICE FOR ANY OUTSTANDING OPTION GRANTED
UNDER THE PLAN MAY NOT BE DECREASED AFTER THE DATE OF GRANT NOR MAY AN
OUTSTANDING OPTION GRANTED UNDER THE PLAN BE SURRENDERED TO THE COMPANY AS
CONSIDERATION FOR THE GRANT OF A NEW OPTION WITH A LOWER PRICE.


(B)   OPTION PERIOD.  THE TERM OF EACH OPTION SHALL BE FIXED BY THE COMMITTEE IN
ITS SOLE DISCRETION AND SET FORTH IN THE AWARD AGREEMENT; PROVIDED THAT NO
OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION OF TEN YEARS FROM THE DATE THE
OPTION IS GRANTED.


(C)   EXERCISABILITY.  OPTIONS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AS
DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT (EXCEPT AS OTHERWISE PERMITTED
UNDER SECTION 3(A)) OR AS SET FORTH IN SECTION 12.


(D)   METHOD OF EXERCISE.  SUBJECT TO THE OTHER PROVISIONS OF THE PLAN, ANY
VESTED AND EXERCISABLE OPTION MAY BE EXERCISED BY THE PARTICIPANT IN WHOLE OR IN
PART, AT ANY TIME DURING THE OPTION TERM, BY GIVING WRITTEN NOTICE OF EXERCISE
TO THE COMPANY SPECIFYING THE NUMBER OF SHARES SUBJECT TO THE OPTION TO BE
PURCHASED.  SUCH NOTICE SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE
PRICE BY CERTIFIED TO BANK CHECK OR SUCH OTHER INSTRUMENT AS THE COMPANY MAY
ACCEPT.


(1)           IF APPROVED BY THE COMMITTEE, PAYMENT, IN FULL OR IN PART, MAY BE
MADE IN THE FORM OF UNRESTRICTED SHARES (BY DELIVERY OF SUCH SHARES OR BY
ATTESTATION) ALREADY OWNED BY THE PARTICIPANT OF THE SAME CLASS AS THE SHARES
SUBJECT TO THE OPTION BASED ON THE FAIR MARKET VALUE OF THE SHARES ON THE DATE
THE OPTION IS EXERCISED; PROVIDED, HOWEVER, THAT IN THE CASE OF AN INCENTIVE
STOCK OPTION, THE RIGHT TO MAKE A PAYMENT IN THE FORM OF ALREADY OWNED SHARES OF
THE SAME CLASS AS THE SHARES SUBJECT TO THE OPTION MAY BE AUTHORIZED ONLY AT THE
TIME THE OPTION IS GRANTED; AND PROVIDED, FURTHER, THAT SUCH ALREADY OWNED
SHARES HAVE BEEN HELD BY THE PARTICIPANT UNENCUMBERED FOR AT LEAST SIX MONTHS
(OR ANY SHORTER PERIOD SUFFICIENT TO AVOID A CHARGE TO THE COMPANY’S EARNINGS
FOR FINANCIAL REPORTING PURPOSES).


(2)           PAYMENT IN FULL OR IN PART MAY ALSO BE MADE BY DELIVERING A
PROPERLY EXECUTED EXERCISE NOTICE TO THE COMPANY, TOGETHER WITH A COPY OF
IRREVOCABLE INSTRUCTIONS TO A BROKER TO DELIVER PROMPTLY TO THE COMPANY THE
AMOUNT OF SALE PROCEEDS NECESSARY TO PAY THE PURCHASE PRICE AND, IF REQUESTED,
REDUCED BY THE AMOUNT OF ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING AND
EMPLOYMENT TAXES, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE.  TO FACILITATE
THE FOREGOING, THE COMPANY MAY ENTER INTO AGREEMENTS FOR COORDINATED PROCEDURES
WITH ONE OR MORE BROKERAGE FIRMS.


(3)           IN ADDITION, IF APPROVED BY THE COMMITTEE, PAYMENT IN FULL OR IN
PART MAY ALSO BE MADE BY INSTRUCTING THE COMMITTEE TO WITHHOLD A NUMBER OF SUCH
SHARES HAVING A FAIR MARKET VALUE ON THE DATE OF EXERCISE EQUAL TO THE AGGREGATE
EXERCISE PRICE OF SUCH OPTION (OR APPLICABLE PORTION THEREOF).


8

--------------------------------------------------------------------------------



 


(4)           NO SHARES SHALL BE ISSUED UNTIL FULL PAYMENT THEREFOR HAS BEEN
MADE.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3(A)(7), 15(G) AND 15(I), AN
OPTIONEE SHALL HAVE ALL OF THE RIGHTS OF A SHAREHOLDER OF THE COMPANY HOLDING
THE SHARES SUBJECT TO SUCH OPTION (INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE
THE SHARES AND THE RIGHT TO RECEIVE DIVIDENDS), WHEN THE OPTIONEE HAS GIVEN
WRITTEN NOTICE OF EXERCISE, HAS PAID IN FULL FOR SUCH SHARES AND, IF REQUESTED
BY THE COMPANY, HAS GIVEN THE REPRESENTATION DESCRIBED IN SECTION 14(I).


(E)   FORM OF SETTLEMENT.  IN ITS SOLE DISCRETION, THE COMMITTEE MAY PROVIDE, AT
THE TIME OF GRANT, THAT THE SHARES TO BE ISSUED UPON AN OPTION’S EXERCISE SHALL
BE IN THE FORM OF RESTRICTED STOCK OR OTHER SIMILAR SECURITIES, OR MAY RESERVE
THE RIGHT SO TO PROVIDE AFTER THE TIME OF GRANT.


SECTION 7.    STOCK APPRECIATION RIGHTS.  STOCK APPRECIATION RIGHTS MAY BE
GRANTED HEREUNDER TO PARTICIPANTS EITHER ALONE OR IN ADDITION TO OTHER AWARDS
GRANTED UNDER THE PLAN AND MAY, BUT NEED NOT, RELATE TO A SPECIFIC OPTION
GRANTED UNDER SECTION 6.  THE PROVISIONS OF STOCK APPRECIATION RIGHTS NEED NOT
BE THE SAME WITH RESPECT TO EACH RECIPIENT.  ANY STOCK APPRECIATION RIGHT
RELATED TO A NONSTATUTORY STOCK OPTION MAY BE GRANTED AT THE SAME TIME SUCH
OPTION IS GRANTED OR AT ANY TIME THEREAFTER BEFORE EXERCISE OR EXPIRATION OF
SUCH OPTION.  ANY STOCK APPRECIATION RIGHT RELATED TO AN INCENTIVE STOCK OPTION
MUST BE GRANTED AT THE SAME TIME SUCH OPTION IS GRANTED.  IN THE CASE OF ANY
STOCK APPRECIATION RIGHT RELATED TO ANY OPTION, THE STOCK APPRECIATION RIGHT OR
APPLICABLE PORTION THEREOF SHALL TERMINATE AND NO LONGER BE EXERCISABLE UPON THE
TERMINATION OR EXERCISE OF THE RELATED OPTION, EXCEPT THAT A STOCK APPRECIATION
RIGHT GRANTED WITH RESPECT TO LESS THAN THE FULL NUMBER OF SHARES COVERED BY A
RELATED OPTION SHALL NOT BE REDUCED UNTIL THE EXERCISE OR TERMINATION OF THE
RELATED OPTION EXCEEDS THE NUMBER OF SHARES NOT COVERED BY THE STOCK
APPRECIATION RIGHT.  ANY OPTION RELATED TO ANY STOCK APPRECIATION RIGHT SHALL NO
LONGER BE EXERCISABLE TO THE EXTENT THE RELATED STOCK APPRECIATION RIGHT HAS
BEEN EXERCISED.  THE COMMITTEE MAY IMPOSE SUCH CONDITIONS OR RESTRICTIONS ON THE
EXERCISE OF ANY STOCK APPRECIATION RIGHT, AS IT SHALL DEEM APPROPRIATE; PROVIDED
THAT A STOCK APPRECIATION RIGHT, IT SHALL NOT HAVE A TERM OF GREATER THAN TEN
YEARS.


SECTION 8.    RESTRICTED STOCK.


(A)   ISSUANCE.  A RESTRICTED STOCK AWARD SHALL BE SUBJECT TO RESTRICTIONS
IMPOSED BY THE COMMITTEE DURING A PERIOD OF TIME SPECIFIED BY THE COMMITTEE (THE
“RESTRICTION PERIOD”).  RESTRICTED STOCK AWARDS MAY BE ISSUED HEREUNDER TO
PARTICIPANTS, FOR NO CASH CONSIDERATION OR FOR SUCH MINIMUM CONSIDERATION AS MAY
BE REQUIRED BY APPLICABLE LAW, EITHER ALONE OR IN ADDITION TO OTHER AWARDS
GRANTED UNDER THE PLAN.  THE PROVISIONS OF RESTRICTED STOCK AWARDS NEED NOT BE
THE SAME WITH RESPECT TO EACH RECIPIENT.  EXCEPT WITH RESPECT TO RESTRICTED
STOCK AWARDED IN LIEU OF BONUSES OR OTHER SIMILAR AWARDS, RESTRICTED STOCK
AWARDS SHALL VEST OVER A MINIMUM PERIOD OF THREE YEARS FROM THE DATE OF GRANT.


(B)   REGISTRATION.  ANY RESTRICTED STOCK ISSUED HEREUNDER MAY BE EVIDENCED IN
SUCH MANNER, AS THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL DEEM APPROPRIATE,
INCLUDING, WITHOUT LIMITATION, BOOK ENTRY REGISTRATION OR ISSUANCE OF A STOCK
CERTIFICATE OR CERTIFICATES.  IN THE EVENT ANY STOCK CERTIFICATES ARE ISSUED IN
RESPECT OF SHARES OF RESTRICTED STOCK AWARDED UNDER THE PLAN, SUCH CERTIFICATES
SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND SHALL BEAR AN APPROPRIATE


9

--------------------------------------------------------------------------------



 


LEGEND REFERRING TO THE TERMS, CONDITIONS AND RESTRICTIONS APPLICABLE TO SUCH
AWARD.  THE COMMITTEE MAY REQUIRE THAT THE CERTIFICATES EVIDENCING SUCH SHARES
BE HELD IN CUSTODY BY THE COMPANY UNTIL THE RESTRICTIONS THEREON SHALL HAVE
LAPSED AND THAT, AS A CONDITION OF ANY AWARD OF RESTRICTED STOCK, THE
PARTICIPANT SHALL HAVE DELIVERED A STOCK POWER, ENDORSED IN BLANK, RELATING TO
THE SHARES COVERED BY THE AWARD.


(C)   FORFEITURE.  EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE AT THE TIME
OF GRANT OR THEREAFTER, UPON TERMINATION OF EMPLOYMENT OR SERVICES FOR ANY
REASON DURING THE RESTRICTION PERIOD, ALL SHARES OF RESTRICTED STOCK STILL
SUBJECT TO RESTRICTION SHALL BE FORFEITED BY THE PARTICIPANT AND REACQUIRED BY
THE COMPANY.  UNRESTRICTED SHARES, EVIDENCED IN SUCH MANNER AS THE COMMITTEE
SHALL DEEM APPROPRIATE, SHALL BE ISSUED TO THE GRANTEE PROMPTLY AFTER EXPIRATION
OF THE PERIOD OF FORFEITURE, AS DETERMINED OR MODIFIED BY THE COMMITTEE.


SECTION 9.    PERFORMANCE AWARDS.  PERFORMANCE AWARDS MAY BE ISSUED HEREUNDER TO
PARTICIPANTS, FOR NO CASH CONSIDERATION OR FOR SUCH MINIMUM CONSIDERATION AS MAY
BE REQUIRED BY APPLICABLE LAW, EITHER ALONE OR IN ADDITION TO OTHER AWARDS
GRANTED UNDER THE PLAN.  THE PERFORMANCE CRITERIA TO BE ACHIEVED DURING ANY
PERFORMANCE PERIOD AND THE LENGTH OF THE PERFORMANCE PERIOD SHALL BE DETERMINED
BY THE COMMITTEE UPON THE GRANT OF EACH PERFORMANCE AWARD.  EXCEPT AS PROVIDED
IN SECTION 12, PERFORMANCE AWARDS WILL BE DISTRIBUTED ONLY AFTER THE END OF THE
RELEVANT PERFORMANCE PERIOD.  PERFORMANCE AWARDS MAY BE PAID IN CASH, SHARES,
OTHER PROPERTY, OR ANY COMBINATION THEREOF, IN THE SOLE DISCRETION OF THE
COMMITTEE AT THE TIME OF PAYMENT.  THE PERFORMANCE LEVELS TO BE ACHIEVED FOR
EACH PERFORMANCE PERIOD AND THE AMOUNT OF THE AWARD TO BE DISTRIBUTED SHALL BE
CONCLUSIVELY DETERMINED BY THE COMMITTEE.  PERFORMANCE AWARDS MAY BE PAID IN A
LUMP SUM OR IN INSTALLMENTS FOLLOWING THE CLOSE OF THE PERFORMANCE PERIOD OR, IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE COMMITTEE, ON A DEFERRED BASIS.


SECTION 10.    OTHER STOCK UNIT AWARDS.


(A)   STOCK AND ADMINISTRATION.  OTHER AWARDS OF SHARES AND OTHER AWARDS THAT
ARE VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR ARE OTHERWISE BASED ON,
SHARES OR OTHER PROPERTY (“OTHER STOCK UNIT AWARDS”) MAY BE GRANTED HEREUNDER TO
PARTICIPANTS, EITHER ALONE OR IN ADDITION TO OTHER AWARDS GRANTED UNDER THE
PLAN, AND SUCH OTHER STOCK UNIT AWARDS SHALL ALSO BE AVAILABLE AS A FORM OF
PAYMENT IN THE SETTLEMENT OF OTHER AWARDS GRANTED UNDER THE PLAN.  OTHER STOCK
UNIT AWARDS MAY BE PAID IN SHARES, CASH OR ANY OTHER FORM OF PROPERTY, AS THE
COMMITTEE SHALL DETERMINE.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE COMMITTEE
SHALL HAVE SOLE AND COMPLETE AUTHORITY TO DETERMINE THE EMPLOYEES OF THE COMPANY
AND ITS AFFILIATES TO WHOM AND THE TIME OR TIMES AT WHICH SUCH AWARDS SHALL BE
MADE, THE NUMBER OF SHARES TO BE GRANTED PURSUANT TO SUCH AWARDS, AND ALL OTHER
CONDITIONS OF THE AWARDS.  THE PROVISIONS OF OTHER STOCK UNIT AWARDS NEED NOT BE
THE SAME WITH RESPECT TO EACH RECIPIENT.


(B)   TERMS AND CONDITIONS.  SHARES (INCLUDING SECURITIES CONVERTIBLE INTO
SHARES) SUBJECT TO AWARDS GRANTED UNDER THIS SECTION 10 MAY BE ISSUED FOR NO
CASH CONSIDERATION OR FOR SUCH MINIMUM CONSIDERATION AS MAY BE REQUIRED BY
APPLICABLE LAW.  SHARES (INCLUDING SECURITIES CONVERTIBLE INTO SHARES) PURCHASED
PURSUANT TO A PURCHASE RIGHT AWARDED UNDER THIS SECTION 10 SHALL BE PURCHASED
FOR SUCH CONSIDERATION AS THE COMMITTEE SHALL DETERMINE IN ITS SOLE DISCRETION,
WHICH, EXCEPT IN THE CASE OF SUBSTITUTE AWARDS, SHALL NOT BE LESS THAN THE FAIR
MARKET VALUE OF SUCH SHARES OR OTHER SECURITIES AS OF THE DATE SUCH PURCHASE
RIGHT IS AWARDED.


10

--------------------------------------------------------------------------------



 


SECTION 11.    DIRECTOR AWARDS


(A)   ELIGIBILITY; GRANTS.  EACH DIRECTOR WHO IS ELECTED TO OFFICE FOR THE FIRST
TIME AFTER MARCH 1, 1994 SHALL AUTOMATICALLY BE A PARTICIPANT. OPTIONS WILL BE
GRANTED IN THE FOLLOWING MANNER: (1) EACH DIRECTOR WHO IS ELECTED TO OFFICE FOR
THE FIRST TIME AFTER JANUARY 31, 2002 SHALL AUTOMATICALLY BE GRANTED AN OPTION
TO ACQUIRE 10,000 SHARES UNDER THE PLAN, EFFECTIVE AS OF THE DATE OF SUCH
ELECTION; AND (2) COMMENCING WITH THE ANNUAL MEETING OF THE COMPANY’S
STOCKHOLDERS TO BE HELD IN JUNE, 2003, EACH DIRECTOR SHALL, ON THE DATE OF EACH
SUCH ANNUAL MEETING, AUTOMATICALLY BE GRANTED AN OPTION TO ACQUIRE 5,000 SHARES
UNDER THE PLAN PROVIDED THAT SUCH DIRECTOR (A) HAS BEEN IN OFFICE FOR AT LEAST
SIX MONTHS AT THE TIME OF SUCH ANNUAL MEETING AND (B) WILL REMAIN IN OFFICE
FOLLOWING SUCH ANNUAL MEETING.


(B)   OPTION AGREEMENT.  EACH OPTION GRANTED UNDER THE PLAN SHALL BE EVIDENCED
BY AN AWARD AGREEMENT, WHICH AWARD AGREEMENTS MAY BUT NEED NOT BE IDENTICAL AND
WHICH SHALL (1) COMPLY WITH AND BE SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN AND (2) PROVIDE THAT THE DIRECTOR AGREES TO CONTINUE TO SERVE AS A DIRECTOR
OF THE COMPANY DURING THE TERM FOR WHICH HE OR SHE WAS ELECTED. ANY AGREEMENT
MAY CONTAIN SUCH OTHER TERMS, PROVISIONS AND CONDITIONS NOT INCONSISTENT WITH
THE PLAN AS MAY BE DETERMINED BY THE BOARD.


(C)   OPTION EXERCISE PRICE.  THE PURCHASE PRICE PER SHARE FOR AN OPTION GRANTED
UNDER THE PLAN SHALL BE THE FAIR MARKET VALUE (AS HEREINAFTER DEFINED) OF A
SHARE ON THE DATE ON WHICH SUCH OPTION IS GRANTED OR, IF SUCH DATE IS NOT A
BUSINESS DAY ON WHICH THE SHARES ARE TRADED, THE NEXT IMMEDIATELY PRECEDING
TRADING DAY (THE “PRICING DATE”).


(D)   TIME AND MANNER OF EXERCISE OF OPTION


(1)           EACH OPTION GRANTED UNDER SECTION 11(A)(1) SHALL BECOME
EXERCISABLE AS FOLLOWS: 50% OF SUCH OPTION SHALL BECOME EXERCISABLE ON THE FIRST
ANNIVERSARY OF THE DATE OF GRANT AND 50% OF SUCH OPTION SHALL BECOME EXERCISABLE
ON THE SECOND ANNIVERSARY OF THE DATE OF GRANT.


(2)           EACH OPTION GRANTED UNDER SECTIONS 11(A)(2) SHALL BECOME
EXERCISABLE IN FULL ON THE EARLIER OF THE FIRST ANNIVERSARY OF THE DATE OF GRANT
OR THE DATE OF THE NEXT ANNUAL MEETING OF THE COMPANY TO OCCUR AFTER THE DATE OF
GRANT.


(3)           OPTIONS GRANTED TO DIRECTORS MAY BE EXERCISED PURSUANT TO THE
PROCEDURES SET FORTH IN SECTION 6(D).


(4)           UPON EXERCISE OF THE OPTION, DELIVERY OF A CERTIFICATE FOR FULLY
PAID AND NON-ASSESSABLE SHARES SHALL BE MADE AT THE PRINCIPAL OFFICE OF THE
COMPANY TO THE PERSON OR PERSONS EXERCISING THE OPTION AS SOON AS PRACTICABLE
(BUT IN NO EVENT MORE THAN 30 DAYS) AFTER THE DATE OF RECEIPT OF THE NOTICE OF
EXERCISE BY THE COMPANY, OR AT SUCH TIME, PLACE AND MANNER AS MAY BE AGREED UPON
BY THE COMPANY AND THE PERSON OR PERSONS EXERCISING THE OPTION.


(E)   TERM OF OPTIONS.  EACH OPTION SHALL EXPIRE 10 YEARS FROM THE DATE OF
GRANT, BUT SHALL BE SUBJECT TO EARLIER TERMINATION AS FOLLOWS:


11

--------------------------------------------------------------------------------



 


(1)           IN THE EVENT OF THE DEATH OF A DIRECTOR, ANY OPTION GRANTED TO
SUCH DIRECTOR MAY BE EXERCISED, TO THE EXTENT EXERCISABLE ON THE DATE OF DEATH
PURSUANT TO SECTION 11(A), BY THE ESTATE OF SUCH DIRECTOR, OR BY ANY PERSON OR
PERSONS WHO ACQUIRED THE RIGHT TO EXERCISE SUCH OPTION BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION. SUCH OPTION MAY BE EXERCISED AT ANY TIME WITHIN 12
MONTHS AFTER THE DATE OF DEATH OF SUCH DIRECTOR OR PRIOR TO THE DATE ON WHICH
THE OPTION EXPIRES BY ITS TERMS, WHICHEVER IS EARLIER.


(2)           IN THE EVENT THAT A DIRECTOR CEASES TO BE A DIRECTOR OF THE
COMPANY, OTHER THAN BY REASON OF HIS OR HER DEATH, THE OPTION GRANTED TO SUCH
DIRECTOR MAY BE EXERCISED, TO THE EXTENT EXERCISABLE ON THE DATE THE DIRECTOR
CEASES TO BE A DIRECTOR, FOR A PERIOD OF 365 DAYS AFTER SUCH DATE, OR PRIOR TO
THE DATE ON WHICH THE OPTION EXPIRES BY ITS TERMS, WHICHEVER IS EARLIER.


SECTION 12.    CHANGE IN CONTROL PROVISIONS.  SUBJECT TO SECTION 12(F) AND
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, UNLESS THE
COMMITTEE SHALL DETERMINE OTHERWISE AT THE TIME OF GRANT WITH RESPECT TO A
PARTICULAR AWARD, IN THE EVENT OF A CHANGE IN CONTROL:


(A) ANY OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING AS OF THE DATE SUCH
CHANGE IN CONTROL IS DETERMINED TO HAVE OCCURRED, AND WHICH ARE NOT THEN
EXERCISABLE AND VESTED, SHALL BECOME FULLY EXERCISABLE AND VESTED TO THE FULL
EXTENT OF THE ORIGINAL GRANT;


(B) THE RESTRICTIONS AND DEFERRAL LIMITATIONS APPLICABLE TO ANY RESTRICTED STOCK
SHALL LAPSE, AND SUCH RESTRICTED STOCK SHALL BECOME FREE OF ALL RESTRICTIONS AND
LIMITATIONS AND BECOME FULLY VESTED AND TRANSFERABLE TO THE FULL EXTENT OF THE
ORIGINAL GRANT;


(C) ALL PERFORMANCE AWARDS SHALL BE CONSIDERED TO BE EARNED AND PAYABLE IN FULL,
AND ANY DEFERRAL OR OTHER RESTRICTION SHALL LAPSE AND SUCH PERFORMANCE AWARDS
SHALL BE IMMEDIATELY SETTLED OR DISTRIBUTED; AND


(D) THE RESTRICTIONS AND DEFERRAL LIMITATIONS AND OTHER CONDITIONS APPLICABLE TO
ANY OTHER STOCK UNIT AWARDS OR ANY OTHER AWARDS SHALL LAPSE, AND SUCH OTHER
STOCK UNIT AWARDS OR SUCH OTHER AWARDS SHALL BECOME FREE OF ALL RESTRICTIONS,
LIMITATIONS OR CONDITIONS AND BECOME FULLY VESTED AND TRANSFERABLE TO THE FULL
EXTENT OF THE ORIGINAL GRANT.


(E) THE COMMITTEE MAY ALSO MAKE ADDITIONAL ADJUSTMENTS AND/OR SETTLEMENTS OF
OUTSTANDING AWARDS AS IT DEEMS APPROPRIATE AND CONSISTENT WITH THE PLAN’S
PURPOSES, INCLUDING, WITHOUT LIMITATION, TERMINATING FULLY-VESTED OPTIONS AND
STOCK APPRECIATION RIGHTS IMMEDIATELY FOLLOWING A CHANGE IN CONTROL (AFTER
PROVIDING AN OPPORTUNITY FOR PARTICIPANTS TO EXERCISE SUCH AWARDS) AND/OR
CANCELING AN OPTION OR STOCK APPRECIATION RIGHT IF THE PRICE PAID IN CONNECTION
WITH SUCH CHANGE IN CONTROL IS LESS THAN THE GRANT PRICE OF SUCH AWARD.


(F) NOTWITHSTANDING THE FOREGOING, IF IN THE EVENT OF A CORPORATE TRANSACTION OR
AN ASSET SALE (IN EACH CASE, THAT CONSTITUTES A CHANGE IN CONTROL) IN WHICH THE
SUCCESSOR COMPANY ASSUMES OR REPLACES AN OPTION, STOCK APPRECIATION RIGHT,
RESTRICTED STOCK AWARD, PERFORMANCE AWARD, OR OTHER STOCK UNIT AWARD THAT IS
HELD BY AN EMPLOYEE, THEN EACH OUTSTANDING OPTION, STOCK APPRECIATION RIGHT,
RESTRICTED STOCK AWARD, PERFORMANCE AWARD, OR OTHER STOCK UNIT AWARD SO ASSUMED
OR REPLACED SHALL NOT BE ACCELERATED AS DESCRIBED ABOVE (UNLESS OTHERWISE


 


12

--------------------------------------------------------------------------------



 


PROVIDED IN THE UNDERLYING AWARD AGREEMENT).  FOR THE PURPOSES OF THIS SECTION
12(F), AN AWARD SHALL BE CONSIDERED ASSUMED OR REPLACED IF FOLLOWING SUCH CHANGE
IN CONTROL THE AWARD CONFERS THE RIGHT TO PURCHASE OR RECEIVE, FOR EACH SHARE
SUBJECT TO THE AWARD IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, THE
CONSIDERATION (WHETHER STOCK, CASH OR OTHER SECURITIES OR PROPERTY) RECEIVED IN
SUCH CHANGE IN CONTROL BY HOLDERS OF SHARES FOR EACH SHARE HELD ON THE EFFECTIVE
DATE OF THE TRANSACTION (AND IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION,
THE TYPE OF CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING
SHARES); PROVIDED, HOWEVER, THAT IF SUCH CONSIDERATION RECEIVED IN SUCH CHANGE
IN CONTROL IS NOT SOLELY COMMON STOCK OF THE SUCCESSOR COMPANY, THE COMMITTEE
MAY, WITH THE CONSENT OF THE SUCCESSOR COMPANY, PROVIDE THAT THE CONSIDERATION
TO BE RECEIVED WITH RESPECT TO THE AWARD, FOR EACH SHARE SUBJECT THERETO, WILL
BE SOLELY COMMON STOCK OF THE SUCCESSOR COMPANY SUBSTANTIALLY EQUAL IN FAIR
MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF SHARES IN
SUCH CHANGE IN CONTROL.  THE DETERMINATION OF SUCH SUBSTANTIAL EQUALITY OF VALUE
OF CONSIDERATION SHALL BE MADE BY THE COMMITTEE IN ITS SOLE DISCRETION AND ITS
DETERMINATION SHALL BE CONCLUSIVE AND BINDING.


SECTION 13.    CODE SECTION 162(M) PROVISIONS.


(A)   NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, IF THE COMMITTEE
DETERMINES AT THE TIME RESTRICTED STOCK, A PERFORMANCE AWARD OR AN OTHER STOCK
UNIT AWARD IS GRANTED TO A PARTICIPANT WHO IS THEN AN OFFICER THAT SUCH
PARTICIPANT IS, OR IS LIKELY TO BE AS OF THE END OF THE TAX YEAR IN WHICH THE
COMPANY WOULD CLAIM A TAX DEDUCTION IN CONNECTION WITH SUCH AWARD, A COVERED
EMPLOYEE, THEN THE COMMITTEE MAY PROVIDE THAT THIS SECTION 13 IS APPLICABLE TO
SUCH AWARD.


(B)   IF RESTRICTED STOCK, A PERFORMANCE AWARD OR AN OTHER STOCK UNIT AWARD IS
SUBJECT TO THIS SECTION 13, THEN THE LAPSING OF RESTRICTIONS THEREON AND THE
DISTRIBUTION OF CASH, SHARES OR OTHER PROPERTY PURSUANT THERETO, AS APPLICABLE,
SHALL BE SUBJECT TO THE ACHIEVEMENT OF ONE OR MORE OBJECTIVE PERFORMANCE GOALS
ESTABLISHED BY THE COMMITTEE, WHICH SHALL BE BASED ON THE ATTAINMENT OF
SPECIFIED LEVELS OF ONE OR ANY COMBINATION OF THE FOLLOWING:  REVENUE, PROFIT OR
CASH GENERATION TARGETS ON AN ABSOLUTE AND PER SHARE BASIS (INCLUDING, BUT NOT
LIMITED TO, (1) EARNINGS BEFORE INTEREST AND TAXES, (2) EARNINGS BEFORE
INTEREST, TAXES DEPRECIATION AND AMORTIZATION, (3) OPERATING INCOME, (4)
EARNINGS PER SHARE, (5) CASH FLOW, (6) GROSS MARGIN PERCENT AND (7) OPERATING
INCOME AS A PERCENT OF SALES), MARKET SHARE TARGETS, PROFITABILITY TARGETS AS
MEASURED THROUGH RETURN RATIOS, SUCH AS RETURN ON AVERAGE EQUITY, RETURN ON NET
ASSETS EMPLOYED, RETURN ON CAPITAL EMPLOYED AND TOTAL SHAREHOLDER RETURNS.  SUCH
PERFORMANCE GOALS ALSO MAY BE BASED ON THE ACHIEVEMENT OF SPECIFIED LEVELS OF
COMPANY PERFORMANCE (OR PERFORMANCE OF AN APPLICABLE AFFILIATE OR DIVISION OF
THE COMPANY) UNDER ONE OR MORE OF THE MEASURES DESCRIBED ABOVE RELATIVE TO THE
PERFORMANCE OF OTHER CORPORATIONS OR AN INDEX COVERING MULTIPLE COMPANIES.  THE
MEASUREMENT OF PERFORMANCE GOALS MAY EXCLUDE IMPACT OF CHARGES FOR
RESTRUCTURINGS, DISCONTINUED OPERATIONS, EXTRAORDINARY ITEMS AND OTHER UNUSUAL
OR NON-RECURRING ITEMS, AND THE CUMULATIVE EFFECTS OF ACCOUNTING CHANGES, EACH
AS DEFINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  SUCH PERFORMANCE GOALS
SHALL BE SET BY THE COMMITTEE WITHIN THE TIME PERIOD PRESCRIBED BY, AND SHALL
OTHERWISE COMPLY WITH THE REQUIREMENTS OF, SECTION 162(M) OF THE CODE, OR ANY
SUCCESSOR PROVISION THERETO, AND THE REGULATIONS THEREUNDER.


(C)   NOTWITHSTANDING ANY PROVISION OF THE PLAN OTHER THAN SECTION 12, WITH
RESPECT TO ANY RESTRICTED STOCK, PERFORMANCE AWARD OR OTHER STOCK UNIT AWARD
THAT IS SUBJECT TO THIS


13

--------------------------------------------------------------------------------



 


SECTION 13, THE COMMITTEE MAY ADJUST DOWNWARDS, BUT NOT UPWARDS, THE AMOUNT
PAYABLE PURSUANT TO SUCH AWARD, AND THE COMMITTEE MAY NOT WAIVE THE ACHIEVEMENT
OF THE APPLICABLE PERFORMANCE GOALS EXCEPT IN THE CASE OF THE DEATH OR
DISABILITY OF THE PARTICIPANT.


(D)   THE COMMITTEE SHALL HAVE THE POWER TO IMPOSE SUCH OTHER RESTRICTIONS ON
AWARDS SUBJECT TO THIS SECTION 13 (“QUALIFIED PERFORMANCE-BASED AWARDS”) AS IT
MAY DEEM NECESSARY OR APPROPRIATE TO ENSURE THAT SUCH AWARDS SATISFY ALL
REQUIREMENTS FOR “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION
162(M)(4)(C) OF THE CODE, OR ANY SUCCESSOR PROVISION THERETO (THE “SECTION
162(M) EXEMPTION”).


(E)   NOTWITHSTANDING ANY PROVISION OF THE PLAN OTHER THAN SECTION 4(C), NO
PARTICIPANT MAY BE GRANTED OPTIONS OR STOCK APPRECIATION RIGHTS DURING ANY
THREE-YEAR PERIOD WITH RESPECT TO MORE THAN 500,000 SHARES, OR RESTRICTED STOCK
OR PERFORMANCE AWARDS SUBJECT TO THIS SECTION 13 THAT ARE DENOMINATED IN SHARES,
IN ANY THREE-YEAR PERIOD WITH RESPECT TO MORE THAN 250,000 SHARES, AND THE
MAXIMUM DOLLAR VALUE PAYABLE WITH RESPECT TO PERFORMANCE UNITS AND/OR OTHER
STOCK UNIT AWARDS THAT ARE VALUED WITH REFERENCE TO PROPERTY OTHER THAN SHARES
AND GRANTED TO ANY PARTICIPANT IN ANY PERFORMANCE PERIOD IS $1,000,000 TIMES THE
NUMBER OF YEARS IN SUCH PERFORMANCE PERIOD.


(F)   EXCEPT AS PROVIDED IN SECTION 13, THE COMMITTEE SHALL BE AUTHORIZED TO
MAKE ADJUSTMENTS IN PERFORMANCE AWARD CRITERIA OR IN THE TERMS AND CONDITIONS OF
OTHER AWARDS IN RECOGNITION OF CHANGES IN APPLICABLE LAWS, REGULATIONS OR
ACCOUNTING PRINCIPLES.  THE COMMITTEE MAY CORRECT ANY DEFECT, SUPPLY ANY
OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER
AND TO THE EXTENT IT SHALL DEEM DESIRABLE TO CARRY IT INTO EFFECT.  IN THE EVENT
THAT THE COMPANY SHALL ASSUME OUTSTANDING EMPLOYEE BENEFIT AWARDS OR THE RIGHT
OR OBLIGATION TO MAKE FUTURE SUCH AWARDS IN CONNECTION WITH THE ACQUISITION OF
OR COMBINATION WITH ANOTHER CORPORATION OR BUSINESS ENTITY, THE COMMITTEE MAY,
IN ITS DISCRETION, MAKE SUCH ADJUSTMENTS IN THE TERMS OF AWARDS UNDER THE PLAN
AS IT SHALL DEEM APPROPRIATE.


SECTION 14.    AMENDMENTS AND TERMINATION.

The Board may amend, alter, or discontinue the Plan, but no amendment alteration
or discontinuation shall be made which would impair the rights of an optionee
under a Stock Option or a recipient of a Stock Appreciation Right, Restricted
Stock Award, Performance Unit Award or other stock-based Award theretofore
granted without the optionee’s or recipient’s consent, except such an amendment
made to comply with applicable law, stock exchange rules or accounting rules. In
addition, no such amendment shall be made without the approval of the Company’s
stockholders to the extent such approval is required by applicable law or stock
exchange rules; provided, however, that stockholder approval shall be required
for any amendment (i) which increases the maximum number of Shares for which
Awards may be granted under the Plan (subject, however, to the provisions of
Section 4(d) hereof), (ii) amends the provisions of Section 6(a)(2) (relating to
Option repricing), (iii) extends the period during which Stock Options may be
granted beyond the times originally prescribed, (iv) changes the persons
eligible to participate in the Plan, or (v) materially increases the benefits
accruing to Participants under the Plan.

14

--------------------------------------------------------------------------------


 


SECTION 15.    GENERAL PROVISIONS.


(A)   NO AWARD, AND NO SHARES SUBJECT TO AWARDS THAT HAVE NOT BEEN ISSUED OR AS
TO WHICH ANY APPLICABLE RESTRICTION, PERFORMANCE OR DEFERRAL PERIOD HAS NOT
LAPSED, MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED,
EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION; PROVIDED, HOWEVER,
THAT, IF SO DETERMINED BY THE COMMITTEE, A PARTICIPANT MAY, IN THE MANNER
ESTABLISHED BY THE COMMITTEE, DESIGNATE A BENEFICIARY TO EXERCISE THE RIGHTS OF
THE PARTICIPANT WITH RESPECT TO ANY AWARD UPON THE DEATH OF THE PARTICIPANT. 
EACH AWARD SHALL BE EXERCISABLE, DURING THE PARTICIPANT’S LIFETIME, ONLY BY THE
PARTICIPANT OR, IF PERMISSIBLE UNDER APPLICABLE LAW, BY THE PARTICIPANT’S
GUARDIAN OR LEGAL REPRESENTATIVE.  NOTWITHSTANDING THE FOREGOING, AND SUBJECT TO
SECTION 422 OF THE CODE, THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PERMIT A
PARTICIPANT TO ASSIGN OR TRANSFER AN AWARD TO A FAMILY MEMBER; PROVIDED,
HOWEVER, THAT AN AWARD SO ASSIGNED OR TRANSFERRED SHALL BE SUBJECT TO ALL THE
TERMS AND CONDITIONS OF THE PLAN AND THE INSTRUMENT EVIDENCING THE AWARD.


(B)   NO EMPLOYEE OR PARTICIPANT SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD
UNDER THE PLAN, AND THERE IS NO OBLIGATION FOR UNIFORMITY OF TREATMENT OF
EMPLOYEES OR PARTICIPANTS UNDER THE PLAN.


(C)   THE PROSPECTIVE RECIPIENT OF ANY AWARD UNDER THE PLAN SHALL NOT, WITH
RESPECT TO SUCH AWARD, BE DEEMED TO HAVE BECOME A PARTICIPANT, OR TO HAVE ANY
RIGHTS WITH RESPECT TO SUCH AWARD, UNTIL AND UNLESS SUCH RECIPIENT SHALL HAVE
EXECUTED AN AGREEMENT OR OTHER INSTRUMENT EVIDENCING THE AWARD AND DELIVERED A
COPY THEREOF TO THE COMPANY, AND OTHERWISE COMPLIED WITH THE THEN APPLICABLE
TERMS AND CONDITIONS.


(D)   NOTHING IN THE PLAN OR ANY AWARD GRANTED UNDER THE PLAN SHALL BE DEEMED TO
CONSTITUTE AN EMPLOYMENT OR SERVICE CONTRACT OR CONFER OR BE DEEMED TO CONFER ON
ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OR SERVICE OF, OR TO
CONTINUE ANY OTHER RELATIONSHIP WITH, THE COMPANY OR ANY AFFILIATE OR LIMIT IN
ANY WAY THE RIGHT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE A PARTICIPANT’S
EMPLOYMENT OR SERVICE OR OTHER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE. 
FOR PURPOSES OF CLARIFICATION, AWARDS GRANTED UNDER THE PLAN SHALL NOT GUARANTEE
EMPLOYMENT OR SERVICE FOR THE LENGTH OF ANY PORTION OF THE VESTING SCHEDULE OF
ANY AWARD.


(E)   THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY TO DETERMINE WHETHER AN
OUTSTANDING AWARDS TO ANY PARTICIPANT SHALL BE CANCELED IF THE PARTICIPANT,
WITHOUT THE CONSENT OF THE COMPANY, WHILE EMPLOYED BY THE COMPANY OR AFTER
TERMINATION OF SUCH EMPLOYMENT OR SERVICE, ESTABLISHES A RELATIONSHIP WITH A
COMPETITOR OF THE COMPANY OR ENGAGES IN ACTIVITY THAT IS MATERIALLY IN CONFLICT
WITH OR ADVERSE TO THE INTEREST OF THE COMPANY, AS DETERMINED BY THE COMPANY.


(F)   THE COMPANY SHALL BE AUTHORIZED TO WITHHOLD FROM ANY AWARD GRANTED OR
PAYMENT DUE UNDER THE PLAN THE AMOUNT OF WITHHOLDING TAXES DUE IN RESPECT OF AN
AWARD OR PAYMENT HEREUNDER AND TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN
THE OPINION OF THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF SUCH
TAXES.  THE COMMITTEE SHALL BE AUTHORIZED TO ESTABLISH PROCEDURES FOR ELECTION
BY PARTICIPANTS TO SATISFY SUCH OBLIGATION FOR THE PAYMENT OF SUCH TAXES BY
DELIVERY OF OR TRANSFER OF SHARES TO THE COMPANY (UP TO THE EMPLOYER’S MINIMUM
REQUIRED TAX WITHHOLDING RATE TO THE EXTENT THE PARTICIPANT HAS OWNED THE
SURRENDERED SHARES FOR


15

--------------------------------------------------------------------------------



 


LESS THAN SIX MONTHS IF SUCH A LIMITATION IS NECESSARY TO AVOID A CHARGE TO THE
COMPANY FOR FINANCIAL REPORTING PURPOSES), OR BY DIRECTING THE COMPANY TO RETAIN
SHARES (UP TO THE EMPLOYER’S MINIMUM REQUIRED TAX WITHHOLDING RATE) OTHERWISE
DELIVERABLE IN CONNECTION WITH THE AWARD.


(G)   THE COMMITTEE SHALL BE AUTHORIZED TO ESTABLISH PROCEDURES PURSUANT TO
WHICH THE PAYMENT OF ANY AWARD MAY BE DEFERRED.  SUBJECT TO THE PROVISIONS OF
THE PLAN AND ANY AWARD AGREEMENT, THE RECIPIENT OF AN AWARD (INCLUDING, WITHOUT
LIMITATION, ANY DEFERRED AWARD) MAY, IF SO DETERMINED BY THE COMMITTEE, BE
ENTITLED TO RECEIVE, CURRENTLY OR ON A DEFERRED BASIS, CASH DIVIDENDS, OR CASH
PAYMENTS IN AMOUNTS EQUIVALENT TO CASH DIVIDENDS ON SHARES (“DIVIDEND
EQUIVALENTS”) WITH RESPECT TO THE NUMBER OF SHARES COVERED BY THE AWARD, AS
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION, AND THE COMMITTEE MAY
PROVIDE THAT SUCH AMOUNTS (IF ANY) SHALL BE DEEMED TO HAVE BEEN REINVESTED IN
ADDITIONAL SHARES OR OTHERWISE REINVESTED.


(H)   EXCEPT AS OTHERWISE REQUIRED IN ANY APPLICABLE AWARD AGREEMENT OR BY THE
TERMS OF THE PLAN, RECIPIENTS OF AWARDS UNDER THE PLAN SHALL NOT BE REQUIRED TO
MAKE ANY PAYMENT OR PROVIDE CONSIDERATION OTHER THAN THE RENDERING OF SERVICES.


(I)   THE COMMITTEE MAY REQUIRE EACH PERSON PURCHASING OR RECEIVING SHARES
PURSUANT TO AN AWARD TO REPRESENT TO AND AGREE WITH THE COMPANY IN WRITING THAT
SUCH PERSON IS ACQUIRING THE SHARES WITHOUT A VIEW TO THE DISTRIBUTION THEREOF. 
THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE ANY LEGEND WHICH THE COMMITTEE
DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON TRANSFER.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN OR AGREEMENTS MADE PURSUANT THERETO, THE COMPANY
SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR CERTIFICATES FOR
SHARES UNDER THE PLAN PRIOR TO FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:


(1)           LISTING OR APPROVAL FOR LISTING UPON NOTICE OF ISSUANCE OF SUCH
SHARES ON THE NEW YORK STOCK EXCHANGE, OR SUCH OTHER SECURITIES EXCHANGE AS MAY
AT THE TIME BE THE PRINCIPAL MARKET FOR THE SHARES;


(2)           ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES UNDER ANY
STATE OF FEDERAL LAW OR REGULATION, OR THE MAINTAINING IN EFFECT OF ANY SUCH
REGISTRATION OR OTHER QUALIFICATION WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE
DISCRETION UPON THE ADVICE OF COUNSEL, DEEM NECESSARY OR ADVISABLE;


(3)           OBTAINING ANY OTHER CONSENT, APPROVAL, OR PERMIT FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE
DISCRETION AFTER RECEIVING THE ADVICE OF COUNSEL, DETERMINE TO BE NECESSARY OR
ADVISABLE.


(J)   NOTHING CONTAINED IN THE PLAN SHALL PREVENT THE BOARD FROM ADOPTING OTHER
OR ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT TO STOCKHOLDER APPROVAL IF SUCH
APPROVAL IS REQUIRED; AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY APPLICABLE
OR APPLICABLE ONLY IN SPECIFIC CASES.


(K)   THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN AND ANY RULES AND
REGULATIONS RELATING TO THE PLAN SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE AND APPLICABLE FEDERAL LAW.


16

--------------------------------------------------------------------------------



 


(L)   IF ANY PROVISION OF THE PLAN IS OR BECOMES OR IS DEEMED INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY JURISDICTION, OR WOULD DISQUALIFY THE PLAN OR ANY AWARD
UNDER ANY LAW DEEMED APPLICABLE BY THE COMMITTEE, SUCH PROVISION SHALL BE
CONSTRUED OR DEEMED AMENDED TO CONFORM TO APPLICABLE LAWS OR IF IT CANNOT BE
CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE COMMITTEE,
MATERIALLY ALTERING THE INTENT OF THE PLAN, IT SHALL BE STRICKEN AND THE
REMAINDER OF THE PLAN SHALL REMAIN IN FULL FORCE AND EFFECT.


(M)   AWARDS MAY BE GRANTED TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR
EMPLOYED OUTSIDE THE UNITED STATES, OR BOTH, ON SUCH TERMS AND CONDITIONS
DIFFERENT FROM THOSE APPLICABLE TO AWARDS TO EMPLOYEES EMPLOYED IN THE UNITED
STATES AS MAY, IN THE JUDGMENT OF THE COMMITTEE, BE NECESSARY OR DESIRABLE IN
ORDER TO RECOGNIZE DIFFERENCES IN LOCAL LAW OR TAX POLICY.  THE COMMITTEE ALSO
MAY IMPOSE CONDITIONS ON THE EXERCISE OR VESTING OF AWARDS IN ORDER TO MINIMIZE
THE COMPANY’S OBLIGATION WITH RESPECT TO TAX EQUALIZATION FOR EMPLOYEES ON
ASSIGNMENTS OUTSIDE THEIR HOME COUNTRY.


(N)   IT IS PRESENTLY INTENDED THAT THE PLAN CONSTITUTE AN “UNFUNDED” PLAN FOR
INCENTIVE AND DEFERRED COMPENSATION.  THE COMMITTEE MAY AUTHORIZE THE CREATION
OR TRUSTS OR OTHER ARRANGEMENTS TO MEET THE OBLIGATIONS CREATED UNDER THE PLAN
TO DELIVER SHARES OR MAKE PAYMENTS; PROVIDED, HOWEVER, THAT UNLESS THE COMMITTEE
OTHERWISE DETERMINES, THE EXISTENCE OF SUCH TRUSTS OR OTHER ARRANGEMENTS IS
CONSISTENT WITH THE “UNFOUNDED” STATUS OF THE PLAN.


(O)   IN THE CASE OF A GRANT OF AN AWARD TO ANY EMPLOYEE OF A SUBSIDIARY OF THE
COMPANY, THE COMPANY MAY, IF THE COMMITTEE SO DIRECTS, ISSUE OR TRANSFER THE
SHARES, IF ANY, COVERED BY THE AWARD TO THE SUBSIDIARY, FOR SUCH LAWFUL
CONSIDERATION AS THE COMMITTEE MAY SPECIFY, UPON THE CONDITION OR UNDERSTANDING
THE SUBSIDIARY WILL TRANSFER THE SHARES TO THE EMPLOYEE IN ACCORDANCE WITH THE
TERMS OF THE AWARD SPECIFIED BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE
PLAN.  ALL SHARES UNDERLYING AWARDS THAT ARE FORFEITED OR CANCELED SHOULD REVERT
TO THE COMPANY.


SECTION 16.    EFFECTIVE DATE OF PLAN.  THE PLAN SHALL BE EFFECTIVE AS OF JUNE
4, 2003, SUBJECT TO THE APPROVAL OF AT LEAST A MAJORITY OF THE OUTSTANDING
SHARES.


SECTION 17.    TERM OF PLAN.  THE PLAN WILL TERMINATE ON THE TENTH ANNIVERSARY 
OF THE EFFECTIVE DATE OF THE PLAN.  AWARDS OUTSTANDING UNDER THE PLAN AS OF SUCH
DATE SHALL NOT BE AFFECTED OR IMPAIRED BY THE TERMINATION OF THE PLAN.


17

--------------------------------------------------------------------------------